Case 2:18-cv-00100-JRG-RSP Document 140-1 Filed 10/10/19 Page 1 of 1 PageID #: 2335



                                UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION

      ULTRAVISION TECHNOLOGIES, LLC                       )
                                                          )
              Plaintiff,                                  )   Case No. 2:18-cv-00100-JRG-RSP
                                                          )   (LEAD CASE)
              v.                                          )
                                                          )
      GOVISION, LLC                                       )
                                                          )
          Defendant.                                      )
      ULTRAVSION TECHNOLOGIES, LLC,                       )
                                                          )
              Plaintiff,                                  )   Case No. 2:18-cv-00108-JRG-RSP
                                                          )   (CONSOLIDATED CASE)
              v.                                          )
                                                          )
      PRISMAFLEX INTERNATIONAL                            )
      FRANCE, S.A. and SHENZHEN                           )
      PRISMATRONIC CHINA ELECTRONIC                       )
      TECHNOLOGY LTD. CO.                                 )
                                                          )
              Defendants.                                 )



          Before the Court is Prismaflex International, S.A.’s Consent Motion to Extend Time to

   Reply in Support of its Motion to Strike Plaintiff Ultravision Technologies, LLC’s (“UV”) Sur-

   reply in Opposition to Prismaflex Int’l’s Second Renewed Motion to Transfer Venue and

   Dismiss.

          After consideration, the Court GRANTS the Consent Motion to Extend Time to reply. It

   is therefore ORDERED that Prismaflex International, S.A. will have until and including October

   18, 2019, to file its reply in support of its Motion to Strike (Dkt. 128).
